Exhibit 10.12




Performance Unit Award Agreement
This Performance Unit Award Agreement (this “Agreement”) is made and entered
into as of __________ (the “Grant Date”) by and between Team, Inc., a Delaware
corporation (the “Company”) and ____________ (the “Grantee”).
WHEREAS, the Company has adopted the Team, Inc. 2018 Equity Incentive Plan (the
“Plan”) pursuant to which Restricted Stock Units may be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Restricted Stock Units which
become vested based on continued service and the attainment of designated
performance goals as provided for herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
1.Grant of Performance Units. Pursuant to Section VI of the Plan, the Company
hereby grants to the Grantee an Award of [____] Restricted Stock Units (the
“Award”), which shall become vested based on the attainment of the Performance
Criteria designated in Section 2 and Exhibit A. (For purposes of Exhibit A, the
number of shares listed in the preceding sentence is the “Target Amount”) Each
performance-based Restricted Stock Unit (a “PSU”) represents the right to
receive one share of Common Stock, subject to the terms and conditions set forth
in this Agreement and the Plan.
2.    Performance Criteria. The Award’s performance period (“Performance
Period”) and criteria (“Performance Criteria”) are set forth in Exhibit A to
this Agreement. The Performance Criteria have been established by the Committee,
which shall determine and certify whether such criteria have been satisfied.
3.    Determination of Performance. Following completion of the Performance
Period and prior to___________, the Committee will review and certify in writing
whether (i) the Performance Criteria have been satisfied, and (ii) the number of
PSUs granted under Section 1 shall be increased as provided in Exhibit A. At
that time, the Committee may exercise negative discretion to reduce the number
of shares of Common stock to be delivered pursuant to this Agreement. Following
the issuance of this certification, the number of PSUs that the Grantee shall
earn, if any, shall be final, conclusive and binding on the Grantee, and on all
other persons, to the maximum extent permitted by law.
4.    Vesting of PSUs. The PSUs are subject to forfeiture until they vest.
Except as otherwise provided herein, the PSUs will vest and become
non-forfeitable on _________, subject to (i) the achievement of the Performance
Criteria, (ii) the exercise of the Committee’s discretion to reduce the number
of PSUs subject to this Award, and (iii) the Grantee’s “Continuous Service” with
the Company from the Grant Date through the date payments are made pursuant to
this Agreement, which shall be not later than ________.


1

--------------------------------------------------------------------------------




5.    Termination of Continuous Service.
5.1    Except as otherwise expressly provided in this Agreement, if the
Grantee’s employment with the Company terminates for any reason at any time
prior to the date payments are made under this Agreement as provided in Section
4 above, all of the PSUs shall be automatically forfeited upon such termination
of Continuous Service and neither the Company nor any Affiliate shall have any
further obligations to the Grantee under this Agreement.
5.2    Notwithstanding Section 5.1, if the Grantee’s Continuous Service
terminates during the Performance Period as a result of the Grantee’s death or
Disability, the Grantee will vest on such date in a portion of the PSUs
determined by multiplying (i) the Target Amount, by (ii) a fraction, the
numerator of which equals the number of days that the Grantee was employed
between _________ and the date of death or Disability, and the denominator of
which equals ___. Any remaining PSUs subject to this Agreement shall be
forfeited on the date of death or Disability.
6.    Effect of a Change in Control. If there is a Change in Control during the
Performance Period, the Grantee shall be vested in the PSUs on the effective
date of the Change in Control at the Target Amount, which amount shall be paid
no later than thirty (30) days following such Change in Control.
7.    Payment of PSUs. Payment in respect of the PSUs earned for the Performance
Period shall be made in shares of Common Stock and shall be issued to the
Grantee as soon as practicable following the vesting date, provided such payment
shall be made not later than _______. The Company shall (i) issue and deliver to
the Grantee the number of shares of Common Stock equal to the number of vested
PSUs less applicable tax withholding, and (ii) enter the Grantee’s name on the
books of the Company as the shareholder of record with respect to the shares of
Common Stock delivered to the Grantee.
8.    Transferability. Subject to any exceptions set forth in this Agreement or
the Plan, the PSUs or the rights relating thereto may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Grantee, except by will or the laws of descent and distribution, and upon any
such transfer by will or the laws of descent and distribution, the transferee
shall hold such PSUs subject to all of the terms and conditions that were
applicable to the Grantee immediately prior to such transfer.
9.    Rights as Shareholder; Dividend Equivalents.
9.1    The Grantee shall not have any rights of a shareholder with respect to
the shares of Common Stock underlying the PSUs, including, but not limited to,
voting rights and the right to receive or accrue dividends or dividend
equivalents.
9.2    Upon and following the vesting of the PSUs and the issuance of shares,
the Grantee shall be the record owner of the shares of Common Stock underlying
the PSUs unless and until such shares are sold or otherwise disposed of, and as
record owner shall be


2

--------------------------------------------------------------------------------




entitled to all rights of a shareholder of the Company (including voting and
dividend rights, if any).
10.    No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee’s Continuous Service at any time, with or without Cause.
11.    Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the PSUs shall be adjusted or
terminated in any manner as contemplated by Section 20 of the Plan.
12.    Tax Liability and Withholding.
12.1    The Grantee shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Grantee
pursuant to the Plan, the amount of any required withholding taxes in respect of
the PSUs and to take all such other action as the Company deems necessary to
satisfy all obligations for the payment of such withholding taxes. As a
condition of the receipt of this grant, prior to the vesting of the PSUs Grantee
hereby agrees to make such arrangements as the Company may require in order to
satisfy any required federal, state, local or foreign withholding tax
obligations, calculated using rates of up to, but not exceeding, the maximum
statutory withholding rates applicable in the Grantee’s particular jurisdiction,
that the Company, in its sole discretion, determines may arise in connection
with the receipt of this grant or the issuance of shares of Common Stock (the
“Tax Obligations”). Grantee understands that the Company shall not be required
to issue any shares of Common Stock under the Plan unless and until such Tax
Obligations are satisfied.
12.2    The Company intends, and Grantee hereby authorizes the Company, to
satisfy the Tax Obligations by withholding from the Grantee’s vested PSUs the
number of full shares of Common Stock having an aggregate market value at that
time of vesting equal to the amount the Company determines are equal to the Tax
Obligations, with the remainder to be satisfied by withholding from Grantee’s
wages or other cash compensation payable by the Company or your employer. To the
extent the Company determines that the number of PSUs or shares of Common Stock
withheld pursuant to this Paragraph is insufficient to satisfy such Tax
Obligations, Grantee hereby authorizes the Company or Grantee’s employer to
deduct from Grantee’s compensation the additional amounts necessary to fully
satisfy the Tax Obligations. If the Company chooses not to deduct such amount
from Grantee’s compensation, Grantee agrees to pay the Company, in cash or by
check, the additional amount necessary to fully satisfy the Tax Obligations.
Grantee hereby agrees to take any further actions and execute any additional
documents as may be necessary to effectuate the provisions of this Paragraph.
12.3    Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related


3

--------------------------------------------------------------------------------




Items”), the ultimate liability for all Tax-Related Items is and remains the
Grantee’s responsibility and the Company (i) makes no representation or
undertakings regarding the treatment of any Tax-Related Items in connection with
the grant, vesting or settlement of the PSUs or the subsequent sale of any
shares, and (ii) does not commit to structure the PSUs to reduce or eliminate
the Grantee’s liability for Tax-Related Items.
13.    Compliance with Law. The issuance and transfer of shares of Common Stock
in connection with the PSUs shall be subject to compliance by the Company and
the Grantee with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company’s shares of Common Stock may be listed. No shares of Common Stock shall
be issued or transferred unless and until any then applicable requirements of
state and federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel.
14.    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the General Counsel of the
Company at the Company’s principal corporate offices. Any notice required to be
delivered to the Grantee under this Agreement shall be in writing and addressed
to the Grantee at the Grantee’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.
15.    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Texas without regard to conflict of law
principles.
16.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Grantee and the Company.
17.    PSUs Subject to Plan. This Agreement is subject to the Plan as approved
by the Company’s shareholders. The terms and provisions of the Plan, as it may
be amended from time to time, are hereby incorporated herein by reference. In
the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.
18.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee’s beneficiaries, executors, administrators and the person(s) to whom
the PSUs may be transferred by will or the laws of descent or distribution.
19.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.


4

--------------------------------------------------------------------------------






20.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the PSUs in this Agreement does not create any contractual right or
other right to receive any PSUs or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Grantee’s employment with the Company.
21.    Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the PSUs, prospectively or retroactively; provided, that,
no such amendment shall adversely affect the Grantee’s material rights under
this Agreement without the Grantee’s consent.
22.     Clawback. Notwithstanding any provisions in the Agreement to the
contrary, any compensation, payments, or benefits provided hereunder (or profits
realized from the sale of the Common Stock delivered hereunder), whether in the
form of cash or otherwise, shall be subject to a clawback (i) to the extent
necessary to comply with the requirements of any applicable law, including but
not limited to, the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, section 304 of the Sarbanes Oxley Act of 2002 or any regulations
promulgated thereunder; or (ii) to the extent provided by the Team, Inc.
Incentive Compensation Clawback Policy, any other policy or procedure adopted by
the Company or any individual agreement between Employee and the Company.
23.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.
24.    No Impact on Other Benefits. The value of the Grantee’s PSUs is not part
of his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.
25.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
26.    Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the PSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting or settlement of the PSUs or
disposition of the underlying shares and that the Grantee has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.






5

--------------------------------------------------------------------------------




27.    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.


 
TEAM, INC.


 
By: ______________________________
Name: ____________________________
Title: ____________________________
 
 
 
GRANTEE
By: ______________________________
Printed Name: ______________________
Date Signed: _______________________





6

--------------------------------------------------------------------------------




EXHIBIT A


Performance Period and Performance Criteria






7